Conviction is for driving an automobile upon a public highway while intoxicated; punishment is assessed at confinement in the county jail for ninety days and a fine of $50.00.
Appellant's only contention is that the evidence is insufficient to warrant and sustain his conviction.
The testimony of the State shows that Wilbur Williams arrived at Scottsville about noon on the 19th of October. He was on his way to Leigh in Harrison County. At Scottsville, he started walking. After he had gone some distance, he saw an automobile parked on the road with three men in it. He engaged them in conversation and made a trade with them to carry him to Leigh. On the way he smelled liquor and noted that appellant, who was driving the car, would run it from one side of the road to the other. At an intersection of the road, he ran across a road and nearly struck a cow pen. A little later he ran into and against another car driven by Cecil George, knocking it into a ditch beside the road. Williams testified that appellant's conduct and manner of driving indicated that he was drunk.
Appellant did not testify or offer any testimony to controvert that offered by the State.
We deem the evidence sufficient to sustain the jury's conclusion of appellant's guilt.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 571